DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/15/22 is acknowledged.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  

Claim 2, line 1, “calciner” should be amended to “the calcinator”.

Claim 3, line 2, “(and sodium carbonate (Na2CO3), the “(“ before “and” should be removed.

Claim 15 recites: “a hot flue gas stream to contact at least one of the solid carbonate material and preheated solid carbonate material”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives.  The examiner interprets the phrase being a Markush language, i.e., the hot flue gas stream contacts a material selected from the group consisting of the solid carbonate material and preheated solid carbonate material”. 

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, which says “the solid carbonate material comprises, based on weight percent of the solid carbonate material, calcium carbonate”. . “ is unclear.  It seems that this portion of the claim means to say that: the solid carbonate material comprises calcium carbonate.

Claims 7 and 8 recites: “the first gas and second gas re independently selected from the group consisting of carbon dioxide and incidental impurities and steam”. However, the term “incidental impurities” implies that there are other components and therefore, the gas cannot “consisting of” just these impurities.  Further, the gases should likely contain other compositions and therefore, it does not seem that the first and/or second gases would contain just CO2 or just impurities or just steam.  Finally, Claim 8 says that the gases contain only the 3 compositions, whereas Claim 7 says that they can be “selected from the group consisting of” the three compositions, which would mean the gases only have one of these compositions.  Based on the specification, it seems that the first and second gases would contain some of the three compositions, but also other compounds as well or would contain all three of these.

Claim 10, lines 1-2 describes filtering and exhaust a portion of the first gas “after extracting the first gas from the preheating cyclone stage”.  However Claim 10 depends from Claim 1 and Claim 1 describes the first gas being passed from an outlet of a calciner and recycling it to an inlet of the calciner.  Claim 1 does describe a second gas that is passed to the preheating cyclone stage however.  The first gas described in Claim 10 will be treated as a second gas based on the description in Claim 1 unless further clarified. 

Claim 11, “at least a portion of 3.2-4.5 GJ/ton of solid carbonate material” is unclear.  It seems that Claim 11 is saying that at least some of the first gas feeds at least 3.2 to 4.5GJ/ton to the calcination cyclone stage, but this requires further clarification.  This is how the claim will be interpreted in this action. It will be assumed that the first feed gas described is exhaust from the outlet of the calciner being fed back into the calciner.

Claim 12 is unclear because it says that the first gas provides 60-100% of the 3.2 to 4.5 GJ/ton of solid carbonate material for heating, which is unclear.  The reason this is unclear is because it says that the first gas is providing some of the sodium carbonate material.  This claim seems to say that the first gas provides some of the energy required for heating (specifically 60-100% of the 3.2-4.5 GJ/ton energy required) the solid carbonate in the calciner. 

Claim 12, line “at least 60-100%” should be described in terms of vol, wt, etc.

Claim 13, line 1 says “wherein at least a portion of 0.4-1.2 GJ/ton of solid carbonate material. . . “ is unclear because it seems that the solid carbonate is used in an amount of 0.4-1.2 GJ/ton, but it seems that it is the second gas that is used in this amount.  More specifically, it seems that 0.4-1.2 GJ/ton is the energy required and the second gas supplies a portion of that.

Claim 14, line 1 “the 0.4-1.2 GJ/ton” lacks antecedent basis.  This portion of the claim seems to be describing the amount of energy required for this stage of the process.

Claim 14, 1 “10-50%” should be described in terms of vol, wt, etc.

Claim 15, line 1 states “generated a hot flue gas stream” but “generating” is not a clear method step but it is unclear how this hot flue gas is generated.  This gas stream contains 99-100% of a first gas and a second gas.  It is unclear if this gas stream contains 99-100% of both gas streams or just one.  It is also unclear if this 99-100% is a volume or a weight.  This claim will await further clarification and amendment in order to properly address it.
Claim 16, line 1 states “generated a hot flue gas stream” but “generating” is not a clear method step but it is unclear how this hot flue gas is generated.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton (CA 2669730) and in view of Mikheenkov (RU 2525394) and in view of Labelle (US Pat.: 5919038).
Paxton describes a method for the production of cement (pg. 1, line 1).  The process includes processing calcium carbonate (pg. 1, lines 7-8).  Calcium carbonate is a solid carbonate. Paxton shows in Figure 1, a preheater (1) that is fed to a calciner (3) (pg. 7, lines 1-3).  The preheater heats the raw material to just below calcination temperatures (pg. 1, lines 16-17).  The preheater is a cyclone preheater (pg. 3, lines 10-11).  
As to the type of calciner, Paxton teaches that the calciner used may be of known design (pg. 6, lines 9-10), but does not describe use of a cyclone-type.
Paxton explains that when the calcium carbonate is heated to calcine it, it loses CO2 to form CaO (pg. 1, lines 7-9).
The calcinated material from (3) is then passed to the kiln (4) (pg. 9, lines 7-9, 15-18).  Clinker produced in the kiln (4) passes to the clinker cooler (25) (pg. 8, lines 2-4).  Cooled air from the clinker cooler 25 is used to cool the kiln (pg. 9, lines 27-31).  The product includes calcium oxide (pg. 1, line 19).
Paxton does not teach that the cooling chamber used is a cooling cyclone device or that the calciner is a cyclone-type as well.  	
	Furthermore, Paxton does not specifically state that the cooling is cooled down to ambient temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when heating is stopped, all materials are will be maintained at an ambient temperature.
	As to the recirculating feature, Paxton teaches that hot gas from the calciner and the kiln may be passed to the preheater (pg. 3, lines 12-13).  Therefore, although the exhaust passes through to an intermediate (the preheater), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this feature still meets the claimed features because the exhaust is recirculated from the outlet of the calciner to the inlet of the calciner by-way of the preheater.
Some gas from the clinker cool can be passed to the kiln and then to the preheater (pg. 9, lines 30-32).  Therefore, this meets the feature of “extracting a first gas from. . the calcination. . . stage and a second gas from the cooling. . stage”.  
As to extracting a second gas from the cooling stage to the preheating stage, Paxton explains that waste gas leaving the clinker cooler is divided into two streams (27) (pg. 8, lines 3-5).  A first stream is used to cool gases leaving the kiln at 28.  The temperature of the gas passing to the preheater is controlled by adjusting the gas flows along 27 and 28 (pg. 8, lines 5-8).  Therefore, gas from the cooler is passed to the preheater (as required by claim 1).
As to the cyclone calcinator, Mikheenkov explains that it is known in the cement industry that the decomposition of carbonates in a raw mixture is carried out in cyclone calciners (para starting with “preparation of the initial mixture by drying. . .).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cyclone calcinator, as taught by Mikheenkov for use with the calcinatory of Paxton because Mikheenkov explains that it is known for use in the cement industry to decompose carbonates.
	Labella describes a method of calcinating calcium carbonate (col. 1, lines 6-7).  The process employs a preheating of calcium carbonate step (col. 2, line 17) followed by a calcination step (col. 2, lines 18-22).  Labella explains that after calcination, the product is cooled in a cyclone cooler (Fig. 1, 70, col. 6, lines 23-24).  The cyclone cooler is a device for cooling material by suspending it in ambient air (col. 6, lines 23-24).  The product exists the cooler and then process gases from the cooler may be recirculated for re-use in other parts of the system (col. 6, lines 25-27).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cyclone cooler, as taught by Labella for use in the cooler of Paxton because these types of coolers are known to be effective in cooling calcinated calcium carbonate and the gases from this cooler are known to be useable for other parts of the process.

Alternatively, Claim(s) 1, 6, 7, 8, 10, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton (CA 2669730) and in view of Mikheenkov (RU 2525394) and in view of Labelle (US Pat.: 5919038) and in view of Panier (WO 2016/087390).
Paxton describes a method for the production of cement (pg. 1, line 1).  The process includes processing calcium carbonate (pg. 1, lines 7-8).  Calcium carbonate is a solid carbonate. Paxton shows in Figure 1, a preheater (1) that is fed to a calciner (3) (pg. 7, lines 1-3).  The preheater heats the raw material to just below calcination temperatures (pg. 1, lines 16-17).  The preheater is a cyclone preheater (pg. 3, lines 10-11).  
As to the type of calciner, Paxton teaches that the calciner used may be of known design (pg. 6, lines 9-10), but does not describe use of a cyclone-type.
Paxton explains that when the calcium carbonate is heated to calcine it, it loses CO2 to form CaO (pg. 1, lines 7-9).
The calcinated material from (3) is then passed to the kiln (4) (pg. 9, lines 7-9, 15-18).  Clinker produced in the kiln (4) passes to the clinker cooler (25) (pg. 8, lines 2-4).  Cooled air from the clinker cooler 25 is used to cool the kiln (pg. 9, lines 27-31).  The product includes calcium oxide (pg. 1, line 19).
Paxton does not teach that the cooling chamber used is a cooling cyclone device or that the calciner is a cyclone-type as well.  	
	Furthermore, Paxton does not specifically state that the cooling is cooled down to ambient temperature.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when heating is stopped, all materials are will be maintained at an ambient temperature.
	As to the recirculating feature, Paxton does not disclose that gas from the outlet of the calciner is passed to the inlet of the calciner.
As to extracting a second gas from the cooling stage to the preheating stage, Paxton explains that waste gas leaving the clinker cooler is divided into two streams (27) (pg. 8, lines 3-5).  A first stream is used to cool gases leaving the kiln at 28.  The temperature of the gas passing to the preheater is controlled by adjusting the gas flows along 27 and 28 (pg. 8, lines 5-8).  Therefore, gas from the cooler is passed to the preheater (as required by claim 1).
As to the cyclone calcinator, Mikheenkov explains that it is known in the cement industry that the decomposition of carbonates in a raw mixture is carried out in cyclone calciners (para starting with “preparation of the initial mixture by drying. . .).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cyclone calcinator, as taught by Mikheenkov for use with the calcinatory of Paxton because Mikheenkov explains that it is known for use in the cement industry to decompose carbonates.
	Labella describes a method of calcinating calcium carbonate (col. 1, lines 6-7).  The process employs a preheating of calcium carbonate step (col. 2, line 17) followed by a calcination step (col. 2, lines 18-22).  Labella explains that after calcination, the product is cooled in a cyclone cooler (Fig. 1, 70, col. 6, lines 23-24).  The cyclone cooler is a device for cooling material by suspending it in ambient air (col. 6, lines 23-24).  The product exists the cooler and then process gases from the cooler may be recirculated for re-use in other parts of the system (col. 6, lines 25-27).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cyclone cooler, as taught by Labella for use in the cooler of Paxton because these types of coolers are known to be effective in cooling calcinated calcium carbonate and the gases from this cooler are known to be useable for other parts of the process.
	As to extracting gas from the outlet of the calciner to the inlet of the calciner, Panier describes feeding raw meal (40) to a preheating device in the preheater tower (30 of Fig. 1) (see pg. 13, lines 4-8) that is made-up of a series of cyclones (pg. 13, lines 5, 6, 7, 8).  After passing through the pre-heater, the raw meal is then sent to the calciner (pg. 13, line 11).  In the calciner, Panier teaches that calcium carbonate is reduced to calcium oxide and releases CO2 (pg. 1, lines 12-13).  
Some flue gas from the calciner is introduced back into the calciner as recycled flue gas (pg. 4, lines 7-8).  Panier explains that this recycling is used to replace some of the conventional combustion air so as to directly generate a CO2-rich flue gas during combustion and to reduce downstream CO2 purification costs (pg. 2, lines 6-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle exhaust from the outlet of the calciner to the inlet of the calciner, as taught by Panier for use with Paxton, Mikheenkov and Labelle because recycling the exhaust reduces CO2 purification costs downstream of the system. 

	As to Claim 6, Paxton teaches that the gases leaving the calciner are at about 1100 degrees C (pg. 8, line 33) and that the gases fed from the clinker cooler are at about 400-500 degrees C prior to entering it into the preheater (pg. 9, lines 1-2).  
	Panier teaches that the exhaust recycled back into the calciner can be “at least 900 degrees C” (pg. 8, lines 10-11).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recycled flue of Painer with a temperature of “at least 900 degrees C” is used in the exhaust system of Paxton, Mikheenkov and Labelle because this temperature is effective to facilitate desired combustion and process conditions.

	As to Claims 7 and 8, Panier explains that CO2 is the by-product of the calciner (pg 1, lines 11-13, pg 2, lines 7-8).  Panier explains that gaseous water is part of the gas stream (pg. 5, lines 19-20).  Although Panier does not specifically disclose the presence of incidental impurities and steam, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this gas stream would include some incidental impurities. 

	As to Claim 10, Paxton teaches that off gases from the preheater is guided a process filter 8 and then is guided to an off-gas chimney (14) (pg. 7, lines 5-10).  

	As to Claim 13, Paxton teaches that some of the flue gas from the cooler is fed to the preheater (see above) and that this flue gas is at about 400-500 degrees C (pg. 9, lines 1-2).  	Although Paxton does not specifically state that this flue gas stream provides some of the 0.4-1.2 GJ/ton energy required in the preheater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that it would provide some of the energy required for the preheating step.

	As to Claim 14, Paxton describes feeding exhaust from the cooler to the preheater (see rejection to claim 1 above).  Although Paxton does not describe that this stream provides at least 10-50% of the 0.4-1.2GJ/ton energy required in the preheater, since the gas from the cooler is made of the same composition and is approximately the same temperature range (500-950 degrees C), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this flue stream would prove about 10-50% of the energy needed for the preheater stage.

	As to Claim 16, Panier I shows that flue gas from the calciner is recycled (see Fig. 1) and that the preheater receives recycled flue gas (see Fig. 1).  Panier II explains that the recycled flue gas from the outlet of the calciner typically corresponds to between 10-80 vol. % of the total calciner flue gas (para. 54).  Although Claim 16 does not specifically state when the gas contacts either the solid carbonate or the preheated solid carbonate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at various points in the system, 99-100% of either the first or second gas would contact the carbonate material (either precalcinated, post calcinated or preheated) because at certain points throughout the system, mostly the first gas or the second gas flows in that section.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton, Mikheenkov, Labelle and Panier as applied to claim 1 above, and further in view of Osumi (JP 2014/014793) and evidenced by Wakizaka (CN 104718158).
	Paxton teaches that the calciner can be of known design (pg. 6, line 9), such as a kiln (pg. 4, lines 13-15, 16), but does not specifically state that the calciner is an indirect-fired vertical kiln that is electric.
	Osumi states that well known rotary kilns include vertical rotary kiln furnaces (see para. 36).  
	Rotary kilns are known to be electric (se example 3 in Wakizaka). 
	Therefore, since Paxton explains that any known calciner can be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a vertical rotary kiln, as taught by Osumi because it is a known calciner.

 Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton, Mikheenokov, Labelle and Panier as applied to claim 1 above, and further in view of Hashimoto (JP 2009/234905).
Hashimoto describes that in addition to limestone, there is sodium carbonate and potassium carbonate, which are added to the calciner for the preparation of cement (see example 1, para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the calcium carbonate also contains sodium and potassium carbonate, as taught by Hashimoto for use with Paxton, Mikheenokov, Labelle and Panier because limestone that is fed to a calcinator as a precursor to cement is known to contain these other carbonates. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton, Mikheenokov, Labelle and Panier as applied to claim 1 above, and further in view of Loerke (WO 9716389).
	The references describe that the raw material contains calcium carbonate (pg. 3, line 2, “calcium-carbonate-containing raw meal”).  Although they do not state that there are impurities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the raw meal is not a pure “calcium carbonate” material and that some impurities are expected.
As to the size, Loerke explains that the raw material used to make cement can be ground to a size of 0.01 to 80 microns and 80-500 microns (abstract).  The ground raw material is then roasted for use as cement (abstract). Loerke explains that grinding the particles improves throughput of the materials and improves the cement characteristics (abstract).  0.01 mm is 10 microns.  Therefore, it overlaps the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a raw material for cement that has a size of 0.01 to 80 microns and 80-500 microns, as taught by Loerke for use with Paxton, Mikheenokov, Labelle and Panier because Loerke explains that by optimizing the size of the raw material in this range produces improved cement characteristics.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton, Mikheenokov, Labelle and Panier as applied to claim 1 above, and further in view of Demuth (DE 102013020722).
Paxton explains that the preheater operates at less than about 800 degrees C or less than about 750 degrees C (pg. 4, lines 20-21).  Following this, the calciner operates at about 800-900 degree C (pg. 3, lines 19-20).  Following this, Paxton teaches that the material is passed to a clinker cooler (25) (pg. 9, line 30).  Paxton does not disclose what the temperature range of the clinker cooler is.
Demuth describes a process for the production of cement clinker using a calcium carbonate-raw meal (abstract).  The material is fed to a calciner as part of this process (abstract).  Demuth explains in one example that the material is first fed to a heat exchanger 3, followed by a calciner (see example 2, para. 3).  Demuth explains that after calcination, the stream may be cooled in a clinker cooler (2) using fresh air to a temperature of 100-300 degrees C (see example 2, para. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the clinker cooler at a temperature range of 100-300 degrees C, as taught by Demuth for use with the clinker cooler of Paxton, Mikheenokov, Labelle and Panier because this range is known to be effective for cooling cement precursors for use in cement production.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton, Mikheenokov, Labelle and Panier as applied to claim 1 above, and further in view of Lackner (WO2005/108297).
Lackner teaches the calcination of limestone (pg. 32, line 8) that produces CaO and CO2 (pg. 32, line 15).  That CO2 from the calciner has a value 4.1 GJ/tonne (pg. 35, lines 18-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of the 3.2-4.5 GJ/ton energy needed in the calciner is provided by the calciner outlet (as the first gas), as taught by Lackner for use in the process of Paxton, Mikheenokov, Labelle and Panier is supplied by this gas.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paxton, Mikheenkov, Labelle and Panier I as applied to claim 1 above, and further in view of Lackner (WO2005/108297) and further in view of Panier (EP 3029004) (Panier II).
Lackner teaches the calcination of limestone (pg. 32, line 8) that produces CaO and CO2 (pg. 32, line 15).  That CO2 from the calciner has a value 4.1 GJ/tonne (pg. 35, lines 18-21).
	Lackner does not teach how much of the first gas from the end of the calciner is recycled back to the inlet of the calciner.
As to the amount of flue gas fed from the outlet of the calciner to the inlet of the calciner, Panier II describes a means of calcining a cement raw meal (abstract) using an oxy-calcination process (title).  The process described by Panier II involves recycling flue gas to replace some conventional combustion air so to generate a CO2-rich flue gas during combustion and thereby reduce downstream CO2 purification costs (para. 11).  In the process of Panier II, the reference explains that the portion of the calciner flue gas which is introduced into the calciner as recycled flue gas depends on the amount of flue gas which is required to generate an upward gas flow into the calciner and sufficiently calcine the material therein (para. 53).  The recycle flue gas typically corresponds to between 10-80 vol. % of the total calciner flue gas (para. 54).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ recycle flue gas into the calciner in an amount of 10-80 vol. % of the total feed into the calciner, as taught by Panier II for use with Paxton, Mikheenkov, Labelle and Panier I because this amount is known to properly calcine the material and produce sufficient oxy-calcining conditions.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Paxton (CA 2669730).  The features of Paxton are described above and re-itered here.  Paxton does not specifically disclose compressing, cooling, heating and filtering the gas prior to feeding the gas to the calcinatory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 27, 2022